DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/028,028 application filed September 22, 2020.  Claims 1-44 are pending and have been fully considered.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  the preamble begins “Apparatus for controlling…”.  Examiner suggests amending this to read --An apparatus for controlling--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, 17, 28, 34, and 38-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which 
Claim 4 recites in part “such as a rotating valve disc or impeller assembly”.  Use of various examples and preferences may lead to confusion over the intended scope of the claims (see MPEP § 2173.05(d)).  Here, Claim 4 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Claims 13 and 17 recite the limitation “the inner RVD-1” in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear if Claims 13 and 17 should instead depend from Claim 11 or 12 based upon this lack of antecedent basis. Therefore, Claims 13 and 17 are indefinite since each fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Further, Claim 17 recites “a compressor housing attached to the engine block and enclosing the impeller disposed between the inner RVD-1” (emphasis added).  However, it is unclear what elements the impeller is between, namely between the inner RVD-1 and what other element. Therefore, Claim 17 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Claim 28 recites “a second rotating drive member” in line 2.  However, it is unclear if Claim 28 should instead depend from Claim 25, which provides a first rotating drive member.  Therefore, since the aforementioned element is not sequentially numbered in the claims, Claim 28 is indefinite since it fails to set forth a claim that “clearly and precisely 
Claim 34 recites the limitation “the engine cylinder head” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear if Claim 34 should instead depend from Claim 31 based upon this lack of antecedent basis, wherein Claim 31 initially sets forth the engine cylinder head. Therefore, Claim 34 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Claims 38, 40, and 41 each recite that various elements are attached “on the face opposite the engine”, wherein “the face” lacks antecedent basis in each claim.  It is unclear upon which element of the claim the face opposite the engine is located, since this face has not been positively recited in the claims. Therefore, Claims 38, 40, and 41 are indefinite since each fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Claims 38-43 recite that the RVD-1 (“first rotating valve disc” initially provided in Claim 1) includes one or both of “a first rotating valve disc” and a “second rotating valve disc”.  Such a recitation inherent creates confusion since a first rotating valve disc and a second rotating valve disc are both initially set forth in Claim 1, from which Claims 38-43 depend.  It is unclear, and seemingly redundant, how the RVD-1 includes “a first rotating valve disc” and/or “a second rotating valve disc” and therefore Claims 38-43 are indefinite since each fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiRoss (U.S. Patent No. 4,418,658).
Regarding Claim 44, DiRoss discloses controlling valve timing in an internal combustion engine, which includes providing separately, for each intake system (14) and exhaust system (15), a rotating valve port disc (respectively, (19), (20)) adjacent a fixed valve port ((40), (41)) formed in a side of an engine combustion cylinder (16) (see Figure 1), wherein the rotating valve port disc rotates in synchronism with a crankshaft in the engine to periodically align a port (respectively (22), (21)) in the rotating valve port disc with the fixed valve port (see column 4, lines 1-12), and wherein the port in the rotating valve port disc is coupled through a conduit ((14), (15)) to the atmosphere.

Allowable Subject Matter
Claim 1 is allowable over the prior art. Claims 2-43 are deemed to be allowable based upon their dependency to Claim 1. 
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant valve timing control for internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747